PER CURIAM
Defendant was convicted of driving under the influence of intoxicants (DUII), ORS 813.010, and reckless driving, ORS 811.140. He challenges certain assessments and fees that were imposed as part of his sentence: (1) a unitary assessment of $500 on his DUII conviction; (2) a unitary assessment of $500 on his reckless driving conviction; and (3) a $130 DUII-conviction fee for his reckless driving conviction. Defendant points out that the legislature repealed the statute that authorized imposition of the $500 unitary assessment; the repeal was effective January 1, 2012, and the former law does not apply to any offense committed on or after January 1, 2012. See former ORS 137.290(2)(b) (2009), repealed by Or Laws 2011, ch 597, § 118; Or Laws 2012, ch 89, § 1. Both offenses for which defendant was convicted occurred on November 23, 2012. Moreover, the $130 DUIIconviction fee, imposed under ORS 813.020, applies to DUII convictions and not to reckless driving convictions. The state concedes that the challenged assessments and fees were imposed in error. We agree, accept the concession, and remand the case so that the trial court can enter a corrected judgment.
Reversed and remanded for entry of corrected judgment deleting the $500 unitary assessments on the DUII and reckless driving convictions and the $130 DUIIconviction fee on the reckless driving conviction; otherwise affirmed.